Citation Nr: 0110338	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle from 20 percent.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle from 20 percent.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
June 1990. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating for a bilateral ankle 
disability from 20 percent for each ankle.  

The veteran was scheduled to appear for a January 2000 
hearing before the RO, and a February 2001 hearing before the 
Board, but failed to appear for such hearings.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims that his separate 20 percent ratings for 
traumatic arthritis of the right and left ankles do not 
adequately reflect the severity of his condition.  As the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Massey v. Brown, 7 Vet.App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable rating criteria.   

The veteran's left and right ankles have been separately 
rated as 20 percent disabling under Diagnostic Code 5271 for 
limitation of motion, which is the highest rating for 
limitation of motion of the ankle.  To warrant the next 
higher rating of 30 percent, the evidence would have to show 
that the veteran's ankles are ankylosed, but the examination 
reports are clear in showing that the veteran has some 
movement in the ankles.  However, the examination reports 
refer to manifestations of disability, such as swelling and 
instability, that are not included in the rating criteria 
that are applicable to ankle disabilities under Diagnostic 
Code 5271.  In addition, the veteran asserts that the 
disability is more severely limiting than has been 
recognized.

Thus, the circumstances of this claim raise the possibility 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the United States Court of Appeals 
for Veterans Claims has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has also held that 
the Board may not decide a claim on a basis different from 
the RO's decision unless the Board assures that the veteran 
has had adequate notice and opportunity to present his 
arguments.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
Accordingly, a remand of this case is required in order to 
assure that the record is fully developed and the veteran has 
an opportunity to present arguments pertaining to factors 
that might warrant an extraschedular rating.

Additionally, the Court has indicated that questions as to 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his ankles (both private and VA), and the 
RO should request copies of all records 
associated with such treatment.  

3.  The veteran should be asked to submit 
a statement as to any factors that might 
warrant consideration of an 
extraschedular rating in his claim, such 
as unusual manifestations of disability, 
frequent periods of hospitalization, or 
factors that markedly interfere with his 
employment.

4.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and severity of 
the veteran's ankle disabilities.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner's report must 
include a complete assessment of all 
manifestations of the veteran's traumatic 
arthritis of the ankles, to include an 
assessment of the degree to which 
swelling and instability interfere with 
the veteran's ability to function in an 
employment setting. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claims for an increased rating for 
traumatic arthritis of the right ankle 
from 20 percent, and traumatic arthritis 
of the left ankle from 20 percent.  The 
review must include an assessment as to 
whether the circumstances of the case 
warrant referral of the claim to VA's 
Director of Compensation and Pension 
Service for consideration of an 
extraschedular rating.  In the event that 
the claims on appeal are not resolved to 
the satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must include an explanation of 
the application of the provisions of 
38 C.F.R. § 3.321(b)(1) to the facts of 
the veteran's case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




